Citation Nr: 0619145	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-29 822	)	DATE
	)
	)

On appeal from the Department of Veterans (VA) Affairs 
Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from May 1950 to March 
1956.  He died on November [redacted], 2000.  He is survived by his 
widow, who is the appellant in this case.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in July 2004, when it was denied.  The 
appellant appealed to the United States Court of Appeals for 
Veterans' Claims (Court).  By Order of January 2005, the 
Court granted a joint motion filed by the parties in the case 
and remanded the matter to the Board for further evidentiary 
and procedural development.  The Board has provided the 
appellant and her attorney with notice and the opportunity to 
submit additional argument and evidence prior to further 
Board review.  No such argument or evidence has been 
submitted, however.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant initially made two claims for VA benefits based 
upon the veteran's death.  One claim was to the effect that 
the veteran's death was proximately caused by his service-
connected intervertebral disc syndrome in that he was 
required to be bedridden on account of the intervertebral 
disc syndrome, which then triggered the cardiopulmonary 
arrest which was the immediate cause of his death.  This is 
the claim which was adjudicated and denied by the Board in 
July 2004.  

The second claim was on the basis of 38 U.S.C.A. § 1151, that 
VA negligence in the provision of hospital care caused the 
veteran's death.  Because the appellant withdrew this claim 
in September 2001, the Board did not address this claim in 
the July 2004 decision.  However, in the joint motion for 
remand, both parties agree that the appellant subsequently 
reinstated the claim in her October 2003 claim filed with the 
RO and that the Board is therefore obligated to address the 
claim.

The joint motion for remand also requests another medical 
opinion which considers all the evidence of record pertaining 
to the cause of the veteran's death and that addresses 
whether the veteran's femur fracture contributed to his being 
bedridden, whether his being bedridden contributed to his 
cause of death, and whether there was negligence in VA's 
treatment of the veteran resulting in his femur being 
fractured.  A medical opinion as to whether the veteran's 
service-connected intervertebral disc syndrome contributed 
substantially or materially in causing the veteran's death is 
also requested.

The joint motion for remand also requires that the veteran's 
death certificate be translated into English.  This action 
will be accomplished upon the return of the appeal to the 
Board, if the actions taken below result in an adverse 
decision and the appeal is returned to the Board.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should accomplish all necessary 
evidentiary and procedural development 
pertinent to a claim for dependency and 
indemnity compensation under the provisions 
of 38 U.S.C.A. § 1151, to include proper 
notification regarding the VA's duties to 
notify and assist the appellant in the 
development of her claim.  

2.  The veteran's claims file, to include any 
records received pursuant to the above 
request, should be forwarded to a VA physician 
with appropriate expertise to review the file 
and address the medical questions raised by 
the joint motion for remand.  In particular, 
the physician is requested to answer the 
following questions, providing a complete 
rationale for each conclusion reached.  If no 
medical conclusion is achievable without 
resort to speculation, the physician should so 
state.  

a.)  Was there negligence in VA's treatment of 
the veteran resulting in his femur being 
fracture?

b.)  Did the veteran's femur fracture 
contribute to his being bedridden?  

      c.) Did being bedridden contribute to his 
cause of death?  
      
d.)  Did the veteran's service-connected 
intervertebral disc syndrome contribute 
substantially or materially in causing the 
veteran's death? 

3.  After the development requested above has 
been completed the RO should again review the 
record as to the issue of entitlement to 
dependency and indemnity compensation 
benefits.  If the benefit sought on appeal 
remains denied, the appellant and her attorney 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

